UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6147


TION KIMBROUGH,

                    Petitioner - Appellant,

             v.

MR. ENTZEL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cv-00133-FPS)


Submitted: May 20, 2019                                           Decided: June 19, 2019


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tion Kimbrough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tion Kimbrough, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice for failure to exhaust administrative remedies.      We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court.

Kimbrough v. Entzel, No. 5:18-cv-00133-FPS (N.D.W. Va. Jan. 14, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2